               EXHIBIT 3
          To Declaration of Don Benoit

Clayton Salter’s Independent Contractor Agreement
               Dated, March 3, 2015




                      Defendants' Motion for Partial Summary Judgment Exhibit 3
                                                                  Page 1 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                            Page 2 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                            Page 3 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                            Page 4 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                            Page 5 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                            Page 6 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                            Page 7 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                            Page 8 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                            Page 9 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 10 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 11 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 12 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 13 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 14 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 15 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 16 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 17 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 18 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 19 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 20 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 21 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 22 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 23 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 24 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 25 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 26 of 27
Defendants' Motion for Partial Summary Judgment Exhibit 3
                                           Page 27 of 27
